Exhibit 10.2
 
EXTENSION AGREEMENT
 
This Extension Agreement (this “Agreement”), dated as of June 30, 2011, is
entered into by and among Robertson Health Services, Inc. (formerly NxOpinion,
LLC), a Nevada corporation (“Company”) and ________________________________
(“Consultant”).
 
RECITALS:
 
WHEREAS, the Company is indebted to the Consultant in the amount of $________
for management consulting services rendered by the Consultant as evidenced by an
Amended and Restated Promissory Note Agreement dated May 28, 2010 with maturity
date of June 30, 2011 (“Note”); and
 
WHEREAS, the Company and Consultant agree to extend the maturity date of the
Note in accordance with the terms hereof.
 
AGREEMENT:
 
NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth in this Agreement, the parties hereto agree as follows:
 
 
1.
Extension of Maturity Date.  The Maturity Date under the Note is hereby extended
for an additional 3 months until September 30, 2011.

 
 
2.
Interest.  The unpaid principal balance shall continue to accrue interest at a
rate of 5%.

 
 
3.
Full Force and Effect.  Except as otherwise expressly provided herein, the Note
shall remain in full force and effect.  Except for any waivers and modifications
contained herein, this Agreement shall not in any way waive or prejudice any of
the rights or obligations of the Consultant or the Company under the Note, under
any law, in equity or otherwise, and such waivers and modifications shall not
constitute a waiver or modification of any other provision of the Note nor a
waiver or modification of any subsequent default or breach of any obligation of
the Company or of any subsequent right of Consultant.

 
 
 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
June 30, 2011.
 
Company:
Robertson Health Services Inc.
 
 
 
   
Consultant:
 
 
 
           
[Name, Title]
   
[Name]
 

 